Title: From John Adams to James Monroe, 4 February 1818
From: Adams, John
To: Monroe, James



Dear Sir
Quincy Feby 4th. 1818

I should ask leave without scruple to transmit the enclosed letter to you were it not for the foolish compliment in it to my pretended influence, which you know to be unfounded & therefore may pass over with a smile.
I do not hesitate to comply with his request, by enclosing a copy of a letter, I wrote to Mr Madison, on the 2nd. February 1813 nor scruple to say that no opinion or sentiment in that letter, has been changed. his late conduct in his office, will be made known to you of course. his exertions have been indefatigable and his late official letter very meritorious. An Epidemic Dyssentary prevailed, and under unskillful management Beauty, Talents, Learning, Virtue, and Fame fell fatal sacrafices. But when Waterhouses Pamphlet appeared, and his plan was adopted, it failed not to succeed.
Other Candidates there will be no doubt, in sufficient numbers. I know neither their merits, nor their persons, and desire nothing for Waterhouse but impartial a candid consideration, and impartial Justice, and that, I doubt not he will receive.
I have to honour to be Sir, your very respectful & most obedient Servant

John Adams